Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Correction
Corrected so all documents indicate the same claims are allowed, those claims being 1, 3-13, 15-18, 21, and 23-29.  It also has the amendment of claim 16 to propely depend form claim 1, and add a missing period to claim 8

Election/Restrictions
Claims required for species restriction in the action dated 11/21/19 and not cancelled will be rejoined as claims 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), all claims possibly restricted due to being directed to an unelected species, and withdrawn from consideration as a result of a response to the restriction requirement dated 4/21/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the species restriction requirement as set forth in the Office action mailed on 11/21/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of canceling claim 22 due 112(b) concerns was approved in the interview phone message response with David Wilson (Reg. 57,816) on 3/3/21.          

Claims (amended): 
8    (Currently Amended) The device of claim 5, wherein the one or more composite components include an asymmetric composite laminate configured to change shape when a change in temperature.

16.    (Currently Amended) The device of claim [[14]]1 , wherein the first portion of each of the stacked carbon layers from the plurality of stacked carbon layers are bonded
with one another to form the radiator utilizing diffusion bonding and the third portion of each of the stacked carbon layers from the plurality of stacked carbon layers are bonded


22. (Cancelled) 


Reason for Allowance
Claims 1, 3-13, 15-18, 21, and 23-29 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a passively deployable radiator device as claimed, specifically where a second portion of each the stacked carbon layers from the plurality of stacked carbon layers remain unbonded from one another to form a hinge region; and a third portion of each of the stacked carbon layers from the plurality of stacked carbon layers are bonded with one another to form a hub region positioned such that the hinge region separates the hub region from the radiator is not taught or obvious.
The closest prior art of record is over Caplin (U.S. Patent 5,806,800).
Caplin teaches a passively deployable radiator device (fig. 3) comprising one or more thermally conductive layers (62, 64, 66, 68; Col3, ln 47-62); and one or more strain energy components (Col. 4 ln 26-36; spring mechanism) configured to deploy passively the one or more thermally conductive layers.   
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a passively deployable radiator device as claimed, specifically where a second portion of each the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763